DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 33, 36 and 40-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating cancer, does not reasonably provide enablement for treating an inflammatory disease.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
	In claim 33, the broadest reasonable interpretation of the claim includes treatment of cancer or inflammatory disease. The specification discloses that treating mice with mPD-1-Fc-LIGHT chimeric protein significantly inhibited growth and/or delayed the development of tumors (p. 59, lines 19-23). The specification does not disclose examples of treating inflammation with PD-1/LIGHT chimeric protein. Furthermore, the specification teaches wherein chimeric proteins of the instant specification cause a 
	Regarding claims 36 and 40-42, these claims inherit the non-enabled treatment of inflammation aspects of claim 33 by their dependence on claim 33, and in the absence of further limitations that remove this non-enabled aspect. Claim 36 recites wherein the patient has a tumor, but the broadest reasonable interpretation of the claim still encompasses treating inflammatory disease in a patient who has a tumor. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 29 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 29 recites the chimeric protein of claim 6, wherein the chimeric protein has an amino acid sequence that is at least 95% identical to the amino acid sequence of one of SEQ ID NOs: 5, 8, or 11. Claim 6 recites a chimeric protein between a PD-1 domain and a LIGHT domain. While SEQ ID NO: 5 is a PD-1/LIGHT chimera (p. 17, lines 15-17 of specification), SEQ ID NO: 8 is a CD172a/LIGHT chimera (p. 17, lines 21-23 of specification) and SEQ ID NO: 11 is a TIGIT/LIGHT chimera (p. 17, lines 18-20), such that SEQ ID NO: 8 and SEQ ID NO: 11 do not include all the limitations of the claim upon which claim 29 depends. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 6, 11-13, 17, 20-23, 32-33, 36, and 40-42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 49-50, 56, 59-60, 64, and 68 of copending Application No. 16/843,029 (hereafter ‘029 or reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Regarding instant claim 6, claim 49 of ‘029 claims a heterologous chimeric protein comprising a first domain comprising a portion of PD-1 that is capable of binding a PD-1 ligand, and a second domain comprising a portion of one of several different ligands capable of binding a cognate receptor, in which LIGHT is recited, as well as a linker linking the first domain and second domain and comprising a hinge-CH2-CH3-Fc domain. ‘029 claim 50 further claims wherein the first domain and second domain comprise extracellular domains of their respective proteins. The claims of ‘029 do not expressly claim wherein the linker comprises a cysteine capable of forming a disulfide bond, but does recite wherein the linker comprises an amino acid sequence of SEQ ID NO: 71 or SEQ ID NO: 72 in claim 64 of ‘029. Consulting the sequence listing, SEQ ID NO: 71 contains multiple cysteines, which would be recognized as capable of forming a disulfide bond, especially in view of the fact that the instant claims recite SEQ ID NO: 46 as an example of the linker (which is identical to the instant SEQ ID NO: 71). The claims of ‘029 do not recite the order of N-terminus (a)-linker-(c)-C-terminus as in the instant claims, but this order could have at once been envisaged from the claims of ‘029 without looking to the specification, as one of the two 
	Regarding instant claim 11, ‘029 claim 59 further claims wherein the linker comprises a hinge-CH2-CH3 Fc domain derived from IgG4.
	Regarding instant claim 12, ‘029 claim 60 further claims wherein the hinge-CH2-CH3 Fc domain is derived from human IgG4.
	Regarding instant claim 13, ‘029 claim 64 further claims wherein the linker comprises an amino acid sequence which is at least 95% identical to SEQ ID NO: 71 or SEQ ID NO: 72 of ‘029; SEQ ID NO: 71 of ‘029 is equivalent to SEQ ID NO: 46 of the instant claims, and SEQ ID NO: 72 of ‘029 is equivalent to SEQ ID NO: 47 of the instant claims.
	Regarding instant claims 17 and 20-23, ‘029 does not claim these features of the chimeric protein, but these features would flow naturally from the structure taught by the claims of ‘029 being the same as the structure of the instant claims. 
Regarding rejections based on inherency, MPEP § 2112 states: 
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. "The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness." In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).
MPEP § 2112(II) further states: 
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art 
Applicant is reminded that chemical compounds and their properties are inseparable. See MPEP 2112.01(II).
Regarding instant claim 32, claim 68 of ‘029 further claims a pharmaceutical composition comprising a therapeutically effective amount of the heterologous chimeric proteins of the claims of ‘029. 
Regarding instant claim 33, the claims of ‘029 do not expressly claim a method of treating cancer or inflammatory disease. However, it would still have been obvious for one of ordinary skill in the art to have used the pharmaceutical composition of instant claim 32 (taught by the claims of ‘029 as described above) to treat cancer, for the following reasons. Claim 56 of ‘029 claims wherein the chimeric protein has the effect of shifting the balance of immune cells in favor of immune attack on a tumor. This claimed anti-tumor/cancer effect would motivate one of ordinary skill in the art to have modified the claims of ‘029, such that the compositions taught by ‘029 are used to treat cancer. 
Regarding instant claim 36, claim 56 of ‘029 further claims wherein an immune inhibitory ligand is masked on the surface of a tumor cell (i.e., the tumor in the patient is prevented from transmitting an immunosuppressive signal). 
Regarding instant claims 40-42, the claims of ‘029 do not expressly claim these results of administration, but these results would naturally flow from administering equivalent structures (LIGHT-Fc-PD-1 chimeric proteins) to the same population (cancer patients) as in the instant claims. 
Regarding rejections based on inherency, MPEP § 2112 states: 
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. "The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness." In re Napier, 55 F.3d 610, 
MPEP § 2112(II) further states: 
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003). 
Applicant is reminded that chemical compounds and their properties are inseparable. See MPEP 2112.01(II).
Claims 29 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 49-50, 56, 59-60, 64, and 68 of copending Application No. 16/843,029 (hereafter ‘029 or reference application), as evidenced by Uniprot in “TNF14_HUMAN”, entry version 151, 24-JUN-2015 [online][accessed on 13 April 2021 from www.uniprot.org/uniprot/O43557.txt?version=151] (hereafter Uniprot). 
Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
Regarding instant claim 29, as described above, the composition of instant claim 6, on which claim 29 depends, is taught by the claims of ‘029.  Claim 62 of ‘029 further teaches wherein the portion of PD-1 is at least 95% identical to the amino acid sequence of ‘029 SEQ ID NO: 32, a sequence which is itself identical to the N-terminal region of instant SEQ ID NO: 5. Claim 64 of ‘029 further claims wherein the linker sequence is at least 95% identical to the amino acid sequence of SEQ ID NO: 71 or SEQ ID NO: 72. The claims of ‘029 further teach wherein the LIGHT domain present is substantially all the extracellular domain of LIGHT. The claims of ‘029 do not teach the sequence of the LIGHT domain in 
Uniprot teaches that the extracellular domain of LIGHT is residues 59 through 240 of LIGHT (p. 5, 2nd of two lines that starts “FT    TOPO_DOM”; p. 1, line starting “GN” indicates this is LIGHT). Uniprot further teaches the full length, 240 residue LIGHT sequence (p. 6), of which residues 59 through 240 are the following: 
LQLHWRLGEMVTRLPDGPAGSWEQLIQERRSHEVNPAAHLTGANSSLTGSGGPLLWETQLGLAFLRGLSYHDGALVVTKAGYYYIYSKVQLGGVGCPLGLASTITHGLYKRTPRYPEELELLVSQQSPCGRATSSSRVWWDSSFLGGVVHLEAGEKVVVRVLDERLVRLRDGTRSYFGAFMV

Combining the PD-1 sequence taught by the claims of ‘029, with the Fc linker of SEQ ID NO: 71, with the extracellular region of LIGHT taught by ‘029 claim 50, in the order PD-1-Linker-LIGHT (obvious over ‘029 as described in instant claim 6 provisional rejection above) gives the following sequence: 

LDSPDRPWNPPTFSPALLVVTEGDNATFTCSFSNTSESFVLNWYRMSPSNQTDKLAAFPEDRSQPGQDCRFRVTQLPNGRDFHMSVVRARRNDSGTYLCGAISLAPKAQIKESLRAELRVTERRAEVPTAHPSPSPRPAGQFQAPEFLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSQEDPEVQFNWYVDGVEVHNAKTKPREEQFNSTYRVVSVLTVLHQDWLSGKEYKCKVSSKGLPSSIEKTISNATGQPREPQVYTLPPSQEEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSRLTVDKSSWQEGNVFSCSVMHEALHNHYTQKSLSLSLGKLQLHWRLGEMVTRLPDGPAGSWEQLIQERRSHEVNPAAHLTGANSSLTGSGGPLLWETQLGLAFLRGLSYHDGALVVTKAGYYYIYSKVQLGGVGCPLGLASTITHGLYKRTPRYPEELELLVSQQSPCGRATSSSRVWWDSSFLGGVVHLEAGEKVVVRVLDERLVRLRDGTRSYFGAFMV

(PD-1 in bold, linker unformatted, LIGHT region underlined). 
	This sequence has 96% identity to the instant SEQ ID NO: 5, as indicated in the alignment below (Instant SEQ ID NO: 5 is lower, subject sequence).

Score
Expect
Method
Identities
Positives
Gaps
1097 bits(2838)
0.0
Compositional matrix adjust.
539/559(96%)
540/559(96%)
17/559(3%)

Query  1    LDSPDRPWNPPTFSPALLVVTEGDNATFTCSFSNTSESFVLNWYRMSPSNQTDKLAAFPE  60

Sbjct  1    LDSPDRPWNPPTFSPALLVVTEGDNATFTCSFSNTSESFVLNWYRMSPSNQTDKLAAFPE  60

Query  61   DRSQPGQDCRFRVTQLPNGRDFHMSVVRARRNDSGTYLCGAISLAPKAQIKESLRAELRV  120
            DRSQPGQDCRFRVTQLPNGRDFHMSVVRARRNDSGTYLCGAISLAPKAQIKESLRAELRV
Sbjct  61   DRSQPGQDCRFRVTQLPNGRDFHMSVVRARRNDSGTYLCGAISLAPKAQIKESLRAELRV  120

Query  121  TERRAEVPTAHPSPSPRPAGQFQ-----------APEFLGGPSVFLFPPKPKDTLMISRT  169
            TERRAEVPTAHPSPSPRPAGQFQ           APEFLGGPSVFLFPPKPKD LMISRT
Sbjct  121  TERRAEVPTAHPSPSPRPAGQFQSKYGPPCPPCPAPEFLGGPSVFLFPPKPKDQLMISRT  180

Query  170  PEVTCVVVDVSQEDPEVQFNWYVDGVEVHNAKTKPREEQFNSTYRVVSVLTVLHQDWLSG  229
            PEVTCVVVDVSQEDPEVQFNWYVDGVEVHNAKTKPREEQFNSTYRVVSVLTVLHQDWLSG
Sbjct  181  PEVTCVVVDVSQEDPEVQFNWYVDGVEVHNAKTKPREEQFNSTYRVVSVLTVLHQDWLSG  240

Query  230  KEYKCKVSSKGLPSSIEKTISNATGQPREPQVYTLPPSQEEMTKNQVSLTCLVKGFYPSD  289
            KEYKCKVSSKGLPSSIEKTISNATGQPREPQVYTLPPSQEEMTKNQVSLTCLVKGFYPSD
Sbjct  241  KEYKCKVSSKGLPSSIEKTISNATGQPREPQVYTLPPSQEEMTKNQVSLTCLVKGFYPSD  300

Query  290  IAVEWESNGQPENNYKTTPPVLDSDGSFFLYSRLTVDKSSWQEGNVFSCSVMHEALHNHY  349
            IAVEWESNGQPENNYKTTPPVLDSDGSFFLYSRLTVDKS WQEGNVFSCSV+HEALHNHY
Sbjct  301  IAVEWESNGQPENNYKTTPPVLDSDGSFFLYSRLTVDKSRWQEGNVFSCSVLHEALHNHY  360

Query  350  TQKSLSLSLGK------LQLHWRLGEMVTRLPDGPAGSWEQLIQERRSHEVNPAAHLTGA  403
            TQKSLSLSLGK      LQLHWRLGEMVTRLPDGPAGSWEQLIQERRSHEVNPAAHLTGA
Sbjct  361  TQKSLSLSLGKIEGRMDLQLHWRLGEMVTRLPDGPAGSWEQLIQERRSHEVNPAAHLTGA  420

Query  404  NSSLTGSGGPLLWETQLGLAFLRGLSYHDGALVVTKAGYYYIYSKVQLGGVGCPLGLAST  463
            NSSLTGSGGPLLWETQLGLAFLRGLSYHDGALVVTKAGYYYIYSKVQLGGVGCPLGLAST
Sbjct  421  NSSLTGSGGPLLWETQLGLAFLRGLSYHDGALVVTKAGYYYIYSKVQLGGVGCPLGLAST  480

Query  464  ITHGLYKRTPRYPEELELLVSQQSPCGRATSSSRVWWDSSFLGGVVHLEAGEKVVVRVLD  523
            ITHGLYKRTPRYPEELELLVSQQSPCGRATSSSRVWWDSSFLGGVVHLEAGEKVVVRVLD
Sbjct  481  ITHGLYKRTPRYPEELELLVSQQSPCGRATSSSRVWWDSSFLGGVVHLEAGEKVVVRVLD  540

Query  524  ERLVRLRDGTRSYFGAFMV  542
            ERLVRLRDGTRSYFGAFMV
Sbjct  541  ERLVRLRDGTRSYFGAFMV  559
 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T. HUMBARGER whose telephone number is (571)272-1316.  The examiner can normally be reached on Monday-Thursday 7:45 am - 4:45 pm and alternate Fridays from 7:45 am to 3:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647